Order filed December 10, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00360-CR
                                   ____________

                      ANTHONY D. ALFORD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1386895

                                     ORDER

      The State filed a motion to seal or strike appellant’s brief because it
disclosed the name of a child victim of family violence under the age of 17. See
Tex. Code Crim. Proc. Art. 57B.02(h). On November 19, 2015, the motion to
strike was granted and appellant was ordered to file a brief that did not contain the
name of a child victim of family violence under the age of 17 within 10 days.

      No response has been filed. Accordingly, we enter the following order.
      Appellant’s counsel, Hattie Sewell Shannon, is ordered to file an amended
brief that does not contain the name of a child victim of family violence under the
age of 17 on or before December 21, 2015. If Hattie Sewell Shannon does not
timely file the brief as ordered, the appeal will be abated for a hearing in the trial
court to determine the reason for the failure to file the amended brief. See Tex. R.
App. P. 38.8(b)(2).



                                      PER CURIAM